 Case: 6:20-cv-00163-KKC Doc #: 6-2 Filed: 08/03/20 Page: 1 of 1 - Page ID#: 44




                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                            LONDON DIVISION

U.S. EQUAL EMPLOYMENT               )
OPPORTUNITY COMMISSION,             )
                                    )
            Plaintiff,              )        Civil Action No. 6:20-cv-00163-KKC
                                    )
                                    )
      v.                            )
                                    )
WALMART, INC.                       )
                                    )
                                    )
            Defendant.              )
___________________________________ )

                       (Proposed) ORDER GRANTING
              JOINT MOTION FOR ENTRY OF CONSENT DECREE

      Upon consideration of Plaintiff Equal Employment Opportunity Commission

and Defendant Walmart, Inc.’s Joint Motion for Entry of Consent Decree, the Court

hereby orders that the Consent Decree is approved as the final decree of this Court

in full settlement of this action. This lawsuit is hereby dismissed with prejudice and

without costs or attorneys’ fees. The Court retains jurisdiction of this matter for

purposes of enforcing the Consent Decree.




_____________                                  ___________________________
Date                                           United States District Judge
